Citation Nr: 0736263	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
right knee disorder with degenerative joint disease (DJD).

2.  Entitlement to a rating higher than 20 percent for a left 
knee disorder with DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1976, 
and from January 1980 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The July 2002 rating decision denied the 
veteran's claims for increased ratings for his knee 
disabilities and denied service connection for lumbar spine 
and bilateral hip joint disabilities.  The veteran only 
appealed the denials of his claims for increased ratings.  
Consequently, only the veteran's claims for increased ratings 
for his left and right knee disabilities are currently in 
appellate status before the Board.

The veteran's claims were remanded by the Board for further 
development in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006 the veteran wrote to the RO and reported 
treatment for his knees at Complete Orthopaedics & Sports 
Medicine Center (COSMC) in November 2004.  Copies of these 
treatment records are not of record and there is no 
indication that such have been requested.  These records 
should be obtained.  See 38 C.F.R. § 3.159(c)(1) (2007).  In 
a February 2007 statement the veteran reported that he was 
undergoing six weeks of treatment for his left knee 
disability at COSMC.  Copies of these records should also be 
requested.

The veteran submitted additional private medical evidence 
regarding his knees in February 2007.  He did not submit a 
waiver of RO review of that evidence, and the veteran's 
claims must be remanded for RO review of these records prior 
to Board consideration of the veteran's claims.

The newly submitted evidence indicates that the veteran 
underwent a total left knee replacement in January 2007.  The 
record reflects that the veteran has not been afforded a VA 
examination to assess the severity of his left knee 
disability since undergoing the total knee replacement.  
Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  
Given the uncertainty in the record as to the current state 
of the veteran's left knee disability since surgery, the 
Board finds that this case must be remanded so that the 
veteran can undergo a VA orthopedic examination.

The veteran has not been provided the notice required by the 
United States Court of Appeals for Veterans Claims (Court) in 
its March 2006 opinion in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Request that the veteran identify all 
VA and non-VA health care providers that 
have treated him for his knee 
disabilities.  After obtaining any 
necessary authorizations, attempt to 
obtain the identified records.  In 
particular, records from the Complete 
Orthopaedics & Sports Medicine Center, 
dated from November 2004 to present should 
be obtained.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  Arrange for the veteran to undergo an 
examination to determine the nature and 
severity of impairment from the his knee 
disabilities.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
for the knees and the examiner should 
identify any objective evidence of pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.

4.  When the above actions have been 
accomplished readjudicate the claims and 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the May 2006 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



